Citation Nr: 1441234	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals, squamous cell carcinoma, right base of tongue, claimed as throat cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript is of record and has been reviewed.

The Virtual VA paperless claims processing system contains the transcript from the August 2013 Travel Board hearing.  Other documents on the Virtual VA claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  


FINDINGS OF FACT

1.  In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal for entitlement to service connection for residuals, squamous cell carcinoma, right base of tongue, claimed as throat cancer, is requested.

2.  Bilateral sensorineural hearing loss was not first manifested during active duty service or the first post-service year; the competent and credible evidence is against a finding that hearing loss is related to military service. 

3.  Tinnitus was not first manifested during active duty service or the first post-service year; the competent and credible evidence is against a finding that tinnitus is related to military service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for residuals, squamous cell carcinoma, right base of tongue, claimed as throat cancer, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).
 
3.  The criteria for service connection for bilateral tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in his August 2013 Travel Board hearing, has withdrawn the appeal of entitlement to service connection for residuals, squamous cell carcinoma, right base of tongue, claimed as throat cancer.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2009.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      
      
      
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

VA examinations were obtained in September 2009 and December 2011.  The VA examinations included opinions which discussed the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities.  The opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability and tinnitus are not diseases listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, as well as his tinnitus, to the extent that they have been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background 

The Veteran contends he has a bilateral hearing loss and tinnitus disability related to his active duty military service.  Specifically, he contends that he was exposed to trucks, howitzers, and mortar fire during service.  He also describes an incident during basic training that he believes damaged his right ear.

The Veteran's Form DD-214 lists his Military Occupational Specialty as combat engineer.  The Veteran's service treatment records showed normal hearing on entrance and exit; there was a threshold shift noted in low frequencies of the left ear.  Service treatment records evidenced treatment for bilateral ear infections and otitis externa.  On the Veteran's separation examination report of medical history, he reported running ears, ENT (ears, nose, and throat) trouble, hearing loss, chronic colds, and sinusitis.

In a VA treatment record dated in September 1999, the Veteran reported no hearing complaints.  He noted, however, that his right ear felt "stuffed" sometimes.  The Veteran reported a punctured tempanic membrane in the military and later an ear infection in the right ear.  He noted occasional tinnitus at night.  He reported military and civilian noise exposure.  On assessment, his hearing was within normal limits.  In a VA treatment record dated in May 2001, it was noted that the Veteran's hearing was "good."  

The Veteran underwent a VA examination in September 2009.  The Veteran noted a history of military noise exposure, which included trucks, howitzers, and mortar fire.  The Veteran related a history of post-service occupational and recreational noise exposure, which included his work as an automotive and boat mechanic with heavy equipment and power tools.  He also reported an incident during basic training in which a soldier slapped his right ear.  He indicated that he reported to sick call and was given drops.  He described severe pain from the incident and subsequent treatment with ear drops.  He noted that he could feel the ear drops run down his throat.  The Veteran reported that he saw a physician after service who told him he had a ruptured ear drum from the incident during service.  The Veteran also reported constant tinnitus.  He indicated that the onset of his tinnitus was two years prior.  He noted that it was worse in his right ear.

The examiner indicated review of the Veteran's service treatment records.  She noted that hearing loss was not disabling in the left ear; she found normal to mild sensorineural hearing loss in the right ear.  The examiner found that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma during military service.  She explained that the Veteran exhibited normal hearing sensitivity upon induction and exit from the military.  She indicated that although a threshold shift was noted in the low frequency region of the left ear upon exit, this threshold shift was inconsistent with noise-induced hearing loss.  The examiner opined that the tinnitus was less likely due to military service due to the recent onset not associated with noise trauma during service.

In a VA treatment record dated in November 2009, the Veteran reported a two to three year history of continuous tinnitus with moderate ringing.

The Veteran underwent a VA examination in December 2011.  The Veteran reported military noise exposure to gunfire from M14s, eight inch guns, and trucks.  The Veteran denied the use of hearing protective devices.  He reported that the bunkers were under the eight inch guns.  The Veteran reported occupational noise exposure, which included his job as a mechanic off and on for 30 years with some use of hearing protection; his job as an electrician for three to four years; and his job as a van driver for three to four years.  The Veteran denied use of hearing protection in his jobs as an electrician and a van driver; he indicated that it was not needed because these jobs were not noisy.  The Veteran reported recreational noise exposure to car races (without hearing protection), power tools (without hearing protection), and shooting at the firing range (with hearing protection).  The Veteran indicated that his hearing loss began during his military service.  

The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner noted that the results of testing on examination were consistent with noise exposure as well as other etiologies, such as age.  The examiner opined that the Veteran's hearing loss was not caused by or due to military noise exposure.  She explained that the Veteran entered and exited military service with normal hearing.  She explained that although threshold shifts were noted between entrance and exit examination, these shifts were not consistent with noise exposure.  She further noted that the Veteran had normal hearing in both ears in 1999, well after his military service.  The examiner noted that the Veteran reported the onset of hearing loss to have been approximately four to five years ago.  He reported the progression as gradual.  

The Veteran reported recurrent tinnitus; he indicated the onset of tinnitus was approximately ten years ago.  The examiner noted that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  She opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the Veteran reported a recent onset of tinnitus, approximately ten years prior to the examination.  She noted that the Veteran also reported recent onset of tinnitus when examined in 2009.  The examiner noted that although tinnitus was reported on the audiology examination note from the Miami VA Medical Center in 1999, the onset was not reported at that time.  The examiner therefore found that based on the timeline given during the examination, the Veteran's tinnitus began around 1999, well after the Veteran's military service.  The examiner noted that the Veteran's tinnitus was most likely related to the Veteran's current hearing loss.  She noted that the Veteran's current hearing loss had been opined to be not due to or caused by military noise exposure; therefore, the Veteran's tinnitus was not due to or caused by military noise exposure.

The examiner explained that review of the Veteran's claims file revealed that he was treated in service for multiple cases of otitis externa.  She noted that his exit examination showed his ear drums as normal.  She explained that at the exit examination, hearing was noted to be worse in the left ear, but thresholds were still within the normal range.  The examiner explained that bone conduction audiometry was not reported at the exit examination; therefore, it was possible that the Veteran had a conductive hearing loss at exit from military service.  However, she noted that both bone conduction and air conduction audiometry were performed at the previous and current VA examinations, which showed sensorineural hearing loss.  The examiner explained that if sequelae of ear infections was present at the Veteran's exit examination from military service, no effects on hearing were demonstrated at either VA examination.  The examiner therefore opined that the Veteran's current hearing loss was less likely than not related to his ear symptoms/infection, otitis media, or shifts in decibel levels shown during active service.  The examiner explained that the Veteran's tinnitus was most likely related to the Veteran's current hearing loss.  She noted that the Veteran reported recent onset of tinnitus.  She therefore opined that the tinnitus was less likely than not related to ear symptoms/infection, otitis media, or shifts in decibel levels shown during active service.

In the Veteran's August 2013 Travel Board hearing, he testified that the only things in service that might pertain to hearing loss was the incident in basic training and his bunker guard duty.  He described guns being fired over his head during bunker guard duty.  He also reiterated the incident during basic training when a soldier slapped his right ear causing injury.  The Veteran indicated that he did not remember any ringing in his ears while in service.  The Veteran described his current hearing loss and tinnitus symptomatology.

Bilateral Hearing Loss

Upon a careful review of the evidence above, the Board finds that the competent and reliable evidence is against a finding of service connection for bilateral hearing loss.  

Based upon review of the record and the Veteran's contentions, it is conceded that the Veteran indeed had noise exposure during service.  However, the medical evidence of record indicates that his bilateral hearing loss is not related to service. In that regard, the evidence does not show that the Veteran's current sensorineural hearing loss was initially sustained during service, manifest within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  Although the Veteran reported hearing loss at his 1968 separation examination, none of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss was manifest within one year from his separation from service.  In this regard, in the December 2011 VA examination, although the Veteran indicated that his hearing loss began during military service, he reported the onset of hearing loss to have been approximately four to five years prior.  Further, the Veteran had normal hearing in a 1999 VA audiological treatment record, approximately 30 years after his discharge from service.  Given this evidence, and the absence of hearing test results during the one year period following service, there is simply no basis in the record for determining that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year from his separation from service in August 1968.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the evidence does not show that the Veteran's bilateral hearing loss is related in any way to his active duty service, to include his claimed in-service acoustic trauma.  As noted above, the Veteran's hearing upon entry and separation from service was normal.  Although threshold shifts were noted between the entrance and exit examination, both VA examiners specifically found that these shifts were not consistent with noise exposure.  Further, the only medical etiological opinions of record indicate that the Veteran's bilateral hearing loss is not related to service.  

In this regard, the September 2009 VA examiner found that the Veteran's bilateral hearing loss was less likely as not caused by or a result of acoustic trauma during military service.  She explained that the Veteran exhibited normal hearing sensitivity upon induction and exit from the military.  She indicated that although a threshold shift was noted in the low frequency region of the left ear upon exit, this threshold shift was inconsistent with noise-induced hearing loss.  

The December 2011 VA examiner also found that the Veteran's hearing loss was not caused by or due to military noise exposure.  In formulating her opinion, the examiner explained that review of the Veteran's claims file revealed that he was treated for multiple cases of otitis externa.  She noted that his exit examination showed his ear drums as normal.  She explained that at the exit examination, hearing was noted to be worse in the left ear, but thresholds were still within the normal range.  The examiner explained that bone conduction audiometry was not reported at the exit examination; therefore, it was possible that the Veteran had a conductive hearing loss at exit from military service.  However, both bone conduction and air conduction audiometry were performed at the previous and current VA examinations, which showed sensorineural hearing loss.  The examiner explained that if sequelae of ear infections was present at the Veteran's exit examination from military service, no effects on hearing were demonstrated at either VA examination.  The examiner therefore opined that the Veteran's current hearing loss was less likely than not related to his ear symptoms/infection, otitis media, or shifts in decibel levels shown during active service.  

The Board finds that these opinions were rendered following a review of all of the evidence contained in the claims file and they are not rebutted by any contrary medical opinions.

The Board has considered the Veteran's lay assertions that his hearing loss disability is related to his in-service noise exposure and the incident in basic training in which a soldier slapped his right ear.  Although the Veteran is competent to attest to facts surrounding his claim, such as symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, while the Veteran may sincerely believe that his hearing loss disability is related to his in-service noise exposure and the incident in basic training, he does not have medical training and his statements as to medical etiology are simply outweighed by the opinions of the VA examiners discussed above.

Furthermore, to the extent the Veteran has asserted a continuity of symptomatology since service, the Board must find that those assertions lack credibility given that he reported no hearing loss in both 1999 and 2001.

Accordingly, as the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved and service connection for bilateral hearing loss is not warranted.   

Bilateral Tinnitus

With regards to the Veteran's claim for entitlement to service connection for bilateral tinnitus, the Board finds that while there is competent evidence of current tinnitus, the preponderance of the competent evidence is against a finding that the current tinnitus is due to noise exposure in service.  On the basis of the service treatment records alone, excluding the Veteran's post-service testimony, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

The Veteran is competent to state that he experiences tinnitus now.  As such, his testimony is admissible as competent evidence to establish an initial diagnosis after service.

When competent lay evidence is admissible, the Board must then determine whether the evidence is credible.  In determining credibility, VA may consider inconsistent statements and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996). 

The Board notes that the first documented complaints of tinnitus are in a September 1999 VA treatment record, when the Veteran noted occasional tinnitus at night.  The Board also observes that the Veteran has not consistently reported the onset of his current tinnitus.  For example, in his September 2009 VA examination, the Veteran reported the onset of tinnitus approximately two years prior (2007).  In a VA treatment record dated in November 2009, the Veteran reported a two to three year (2006 to 2007) history of continuous tinnitus with moderate ringing.  In his December 2011 VA examination, the Veteran indicated the onset of tinnitus was approximately ten years ago (2001).  Moreover, in his August 2013 Travel Board hearing, the Veteran indicated that he did not remember any ringing in his ears while in service.  

Therefore, the Board finds any implied allegation of tinnitus in service not credible, and there is no competent evidence, lay or medical, that otherwise shows the Veteran's current bilateral tinnitus is directly related to an injury, disease, or event in service.

In this regard, the only medical etiological opinions of record indicate that the Veteran's bilateral tinnitus is not related to service.  The September 2009 VA examiner found that the Veteran's bilateral tinnitus was less likely as not caused by or a result of acoustic trauma during military service.  She explained that the tinnitus was less likely due to military service due to the recent onset not associated with noise trauma during service.  

The December 2011 VA examiner also found that the Veteran's bilateral tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that the Veteran reported a recent onset of tinnitus, approximately ten years prior to the examination.  She noted that the Veteran also reported a recent onset of tinnitus when examined in 2009.  The examiner noted that although tinnitus was reported on the audiology examination note from the Miami VA Medical Center in 1999, the onset was not reported at that time.  The examiner therefore found that based on the timeline given during the examination, the Veteran's tinnitus began around 1999, well after the Veteran's military service.  The examiner noted that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.   She noted that the Veteran's current hearing loss had been opined to be not due to or caused by military noise exposure; therefore, the Veteran's tinnitus was not due to or caused by military noise exposure.  

As there is no credible lay evidence or competent medical evidence in favor of the claim for bilateral tinnitus, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal of entitlement to service connection for residuals, squamous cell carcinoma, right base of tongue, claimed as throat cancer, is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


